Mr. Justice Barry delivered the opinion of the court. ■ • Defendant in error conveyed certain premises to plaintiff in error by a statutory warranty deed in which nothing was said about, the taxes for the year 1919 which were then a lien. Plaintiff in error sued to recover the amount of the taxes, $25.79, and the verdict and judgment were against him. His sole contention is that the court erred in admitting parol evidence to the effect that at the time of the sale and conveyance it was verbally agreed between the parties that plaintiff in error should pay the taxes in question as a part of the consideration: In our opinion the court committed no error in that regard. Brosseau v. Lowy, 209 Ill. 405; Henderson v. Tobey, 105 Ill. App. 154. Even though there was a technical breach of the covenant against incumbrances the law is well settled that courts will not grant.a new trial merely to permit a party to recover nominal damages. Comstock v. Brosseau,, 65 Ill. 39; People v. Petrie, 191 Ill. 497-515; White v. Holden, 206 Ill. App. 567; Leddy v. Board of Education, 160 Ill. App. 187; Morris v. Vulgamott, 158 Ill. App. 434; Thren v. Ames, 149 Ill. App. 147. As the record is free from reversible error the judgment is affirmed. Affirmed.